 Case 6:20-cv-00199-JDK-JDL Document 22 Filed 03/25/21 Page 1 of 3 PageID #: 79




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

RONALD BRUNELLE, #00913506,                   §
                                              §
      Plaintiff,                              §
                                              §
v.                                            §      Case No. 6:20-cv-199-JDK-JDL
                                              §
DAVID BEDDINGFIELD, et al.,                   §
                                              §
      Defendants.                             §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Ronald Brunelle, a Texas Department of Criminal Justice inmate,

 proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The

 case was referred to United States Magistrate Judge John D. Love for findings of fact,

 conclusions of law, and recommendations for disposition.

       On February 10, 2021, Judge Love issued a Report recommending that

 Plaintiff’s claims against Defendants Tonda Curry, Jeff Haas, Brett Harris, and

 Cynthia Kent be dismissed with prejudice as both frivolous and for the failure to state

 a claim upon which relief can be granted. Docket No. 20. Moreover, Judge Love

 recommended        that   Plaintiff’s   remaining    claims—concerning   his   criminal

 conviction—be dismissed with prejudice until the Heck conditions are met. See Heck

 v. Humphrey, 512 U.S. 477 (1994). The docket reflects that Plaintiff received a copy

 of the Report on February 24, 2021. Docket No. 21. However, to date, no objections

 have been filed.




                                              1
Case 6:20-cv-00199-JDK-JDL Document 22 Filed 03/25/21 Page 2 of 3 PageID #: 80




      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).

      Here, Plaintiff did not object in the prescribed period. The Court therefore

reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

reviews his legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 20) as the findings of this Court. It is

therefore ORDERED that Plaintiff’s claims against Defendants Curry, Haas, Harris,

and Kent are DISMISSED WITH PREJUDICE as both frivolous and for the failure

to state a claim upon which relief can be granted. Further, it is ORDERED that

Plaintiff’s remaining claims are DISMISSED WITH PREJUDICE until the Heck

conditions are met.




                                              2
Case 6:20-cv-00199-JDK-JDL Document 22 Filed 03/25/21 Page 3 of 3 PageID #: 81



          So ORDERED and SIGNED this 24th day of March, 2021.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                      3
